Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 26, 2018

                                     No. 04-17-00438-CR

                                     Arthur WHITLEY,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR8583
                     The Honorable Laura Lee Parker, Judge Presiding


                                       ORDER

        The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due February 13, 2018. Further requests for extensions of time in which to
file appellant’s brief will not be granted absent extenuating circumstances.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court